Citation Nr: 0828240	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
hypermobile patella.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel







INTRODUCTION

The veteran had active service from October 1970 to June 
1972, with subsequent unverified service.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the claim for service connection.


FINDING OF FACT

Chronic knee disability is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Service connection for bilateral knee hypermobile patella is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).   Under the VCAA, when VA receives 
a claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in February 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Because of the previous facts, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in June 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. §5103(a) and 
38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors to consider: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. 5103A(d); 38 C.F.R. 3.159(c)(4).

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service medical records from active duty and 
unverified, dutyVA outpatient treatment records, as well as a 
specific VA medical opinion and examination pertinent to the 
issue on appeal in February 2006.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Bilateral Knee 
Hypermobile Patella

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
bilateral knee hypermobile patella.  He asserts that he was 
treated for swollen knees after being reactivated into 
service in June 1980.  He states he received two weeks of 
physical therapy as treatment.

The service treatment records have been reviewed.  The 
veteran's April 1968 pre-induction examination revealed no 
abnormalities.  The service treatment records reflect 
numerous consultations with the doctor regarding knee pain 
from August 1971 to October 1971.  However, knee exams showed 
no pathology.  There is no evidence of additional symptoms or 
treatment from November 1971 to May 1980.  Upon re-entry into 
service, service treatment records reflect additional 
consultations with the doctor regarding knee pain from June 
1980 to November 1980.  It was noted in the record that the 
veteran had patella pain syndrome.  After being placed on 
duty limitations for his entire activation, in October 1980, 
an orthopedic evaluation found no evidence of pathology and a 
normal examination of both knees.  

The Board acknowledges the in-service treatment during 
several short periods of time.  Additionally, a November 1980 
separation examination found no abnormalities.  Therefore, no 
chronic knee problem was shown in service.  

It was not until a May 1996 VA examination performed for a 
non-service connected pension claim that any knee pain was 
reported.  There is no evidence of any treatment or reports 
of pain from 1981 until 1996.  As such, the post-service 
evidence does not reflect complaints or treatment for a knee 
disorder for over a decade following service.

The post-service medical records do not reveal a continuity 
of symptomatology such as to enable a finding that the 
currently-diagnosed knee disorder is casually related to 
service.  Indeed, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service (more than ten years), can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The veteran was afforded a VA examination in February 2006.  
During this exam, the veteran stated that he did have 
recurring problems with pain to both knees between 1972 and 
1980 but did not seek care.  Additionally, the veteran stated 
that he did not seek care between 1980 and 2001 following his 
separation from service because he self-treated the problem 
with his sister's "pain killers."  In this regard, the 
Board notes that he is competent to give evidence about what 
he experiences; for example, he is competent to discuss 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).

However, even if the veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for over a 
decade following military discharge is more probative than 
his current recollection as to symptoms experienced.  
Therefore, continuity has not been established, either 
through competent evidence or through his statements.

Next, the Board finds that there is no medical evidence that 
causally relates the currently-reported bilateral knee 
disorder to active service.  During the VA examination in 
February 2006, the doctor noted that examination of the knees 
revealed bilateral genu recurvatum, but no erythema, warmth, 
effusion or other deformity.  The veteran had slight patella 
alta, with patellar hypermobility to manipulation.  The 
examiner diagnosed magnetic resonance imaging (MRI) -
confirmed mild osteoarthritis of the right knee, without 
objective clinical or radiographic evidence of other 
significant instability or arthropathy to either knee, and 
incidental note of multiple large and small joint 
hypermobility.  The examiner opined that the veteran's 
current bilateral knee conditions are not causally related or 
aggravated by service.  The doctor stated that more likely 
etiologies for the veteran's current knee conditions would 
include age, chronic deconditioning, post-service 
occupations, documented alcohol and tobacco abuse, as well as 
concomitant multiple large and small joint hypermobility.  As 
such, no medical professional has established a relationship 
between the veteran's current knee disorder and active duty.

Although the veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically can not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board acknowledges that the veteran has a current 
diagnosis of bilateral knee hypermobile patella.  However, 
because of the absence of a medical nexus between his current 
knee problems and active duty, the amount of time that 
elapsed since military service without treatment, and the 
medical opinion against the claim, the Board finds that the 
evidence is against a grant of service connection for 
bilateral hypermobile patella.

ORDER

Service connection for bilateral knee hypermobile patella is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


